Citation Nr: 1422656	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service as an activated member of the Illinois Army National Guard and U.S. Army Reserve from September 1948 to June 1952, and from February 1991 to July 1991.  He had over forty years of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with these reserve components.    

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claim was remanded in July 2013 for further evidentiary development.  

The Veteran had a Videoconference hearing in May 2013.  A transcript is of record.  

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has experienced continual symptoms of current degenerative arthritis in the right knee since active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disorder have been met.  §§ 1110, 1111, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  While the Veteran in this case has extensive ACDUTRA and INACTDUTRA, and never served as a member of the active United States Army, he was activated for full-time duty for two specific periods, and thus achieves the status of a Veteran without the need of showing an injury (or disease) as a result of ACDUTRA/INACDUTRA.   

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms.  However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases"  listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with arthritis in his right knee.  Such a disorder is listed as an example of a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply to those claims.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, either a nexus to service or a continuity of symptomatology must be demonstrated by the evidence if the Veteran is to obtain service connection for the claimed disorder on a direct basis.  Id.  

Further, as a listed "chronic disease," if  arthritis is manifested to a compensable degree within the first post-service year, service connection will be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The Veteran had four decades of service with the Illinois Army National Guard and U.S. Army Reserve, with two periods of activated service between 1948 and 1952, and in support of Operation Desert Shield/Desert Storm in 1991.  He contends that he incurred a knee injury while serving in Germany during the first period of active duty and has experienced some degree of pain in the joint since that time.  Recently, he has been diagnosed with marked degenerative arthritis in the right knee and has undergone a total knee replacement.  It is his contention that the current knee disorder has been continually present since his in-service injury.  

The Veteran's service treatment records are rather sparse and incomplete, and there is not anything of record to document treatment for a knee injury occurring in Germany between 1948 and 1952.  Nonetheless, the Illinois Army National Guard did provide a complete copy of the Veteran's personnel records, which do show service in Germany during the period that the Veteran was activated for service with the Army of the United States.  The Veteran's military occupational specialty (MOS) at that time was of an armament mechanic, and he was assigned in support of an infantry regiment.  It is alleged that while on maneuvers in the field, the Veteran injured his knee while exiting a "pup tent."  The Veteran stated that he went to service medical personnel at the Battalion Aid Station, who told him to wait on treatment if he could as the temperature was cold and the weather unpleasant.  As it was felt that the pain was somewhat manageable, the Veteran asserts that he waited until a return from the field to see a German physician.  Following that, it is alleged that some bandages were given to him with instructions for limited duty.  The Veteran asserts that he was then cleared by the medics to report back to full duty status.  These alleged consultations are not part of the available service treatment records; however, as noted, all of those records do not seem to have been associated with the claims file.  

In support of his claim, the Veteran has submitted the statement of his spouse, who has asserted that she has known the Veteran since 1983 (when she was married to a fellow officer/friend of the Veteran who is now deceased), and at that time, he had a limp.  Further, she has stated that the limp has continued to worsen over the course of time.  Post-service medical records, both private and VA, document the Veteran's report of pain in the right knee as lasting for approximately "50 years," and he has consistently maintained that he has felt this pain since the alleged in-service injury.  

Given that the Veteran served in Germany as an maintenance technician assigned in support of infantry unit operations, it is reasonable to conclude that he would have participated in field maneuvers as he has described.  Further, the allegations of medical personnel not wishing to see him, and of a non-service department physician treating him, would tend to show that even if medical records were available for this period of service, that such records would not document the type of consultations made with respect to the right knee.  The Veteran has stated that he had pain in the knee since the 1950s; however, he has also asserted that because he was promoted to warrant officer rank in the reserve component over his lengthy career that he did not wish to draw attention to his knee for fear of losing retirement benefits.  This is why, he has stated, that periodic physical examinations done subsequent to his alleged injury in Germany do not reveal any knee complaints.  

The Veteran has been consistent in his reporting of the source of his knee pain as having been in service, and the circumstances of his active duty are such so as to make his allegation of an injury credible.  The Board does not doubt that the Veteran did, in fact, undergo a knee injury while serving in the field in Germany in the early 1950s.  Moreover, the service personnel records do document impressive advancement in rank on the part of the Veteran, with selection for senior noncommissioned officer rank (to include duty as First Sergeant and Command Sergeant Major) and warrant officer rank.  Thus, his assertions of not wanting to report any potential physical ailments for fear of jeopardizing his long career are also credible.  At issue, then, is if the credible reports of pain since the 1950s injury represent continual symptoms of  current right knee arthritis.  For reasons discussed below, the Board concludes that they do.  

Specifically, the Board notes a private orthopedic assessment dated in November 2009.  The doctor reported, outside of the context for VA benefits (the consultation for surgical treatment), that the Veteran's knee "originally" had pain as a result of "locking-up" when "he was in the Army in Germany."  It was reported that the Veteran "continued to have trouble with the right knee over the years."  Physical therapy at VA was considered to not be helping the disorder, and a replacement of the joint was suggested.  The diagnosis was degenerative arthritis of the knees "more severe on the right side with varus deformity."  There are additional VA clinical records dating from 2007 which also document arthritis with complaints of pain dating back to the Veteran's military service.  

The Veteran's claims file was examined by a VA physician in April 2014; however, an objective examination was not conducted.  This examiner noted that the report of the injury in Germany was, in his view, "credible"; however, it was deemed that current arthritis was "less likely than not" related to active service.  In providing a rationale, the examiner noted, essentially, that the available service treatment records (mostly from ACDUTRA and INACDUTRA periods) did not include complaints of "trick" knee or of other knee complaints.  The examiner did, however, also note that the service treatment records available for the Veteran were "limited."  Essentially, the examiner based his conclusion on a lack of documented complaints in the sparse and incomplete service treatment records.  Even though the reported injury was deemed credible, the examiner made no reference to subsequent (and also credible) reports of pain by the Veteran, or of limping noticed by the Veteran's spouse.  No discussion of the 2009 orthopedic assessment was made, and as noted, there was no objective examination given to evaluate if, potentially, the Veteran's current right knee arthritis was traumatic in nature as a result of the in-service injury in Germany.  Accordingly, the Board cannot determine that this opinion is well-rationalized, and it will not assign it significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The 2009 private opinion, in contrast, specifically diagnosed the Veteran with arthritis and noted that the symptoms "originally" had an onset when the Veteran was injured in Germany in the early 1950s.  While based on the Veteran's report of his history, it was not indicated that the current diagnosis was inconsistent with the credibly-reported injury.  It was noted that this pain as been present for many years, and that the current and underlying arthritis required knee replacement.  

The Veteran's report of his injury in service is credible and consistent with the circumstances of his service despite a lack of documentation in the service treatment records (which, as noted, are incomplete).  Both he and his spouse have reported consistent pain in the right knee of a progressive nature (with limp), and this has fully been considered by a private orthopedist who referred to the in-service symptoms in his assessment of current degenerative arthritis.  As arthritis is a "chronic" disorder within the meaning of 3.304(b), it is capable of service connection via continuity of symptomatology (as opposed to a specific requirement of a nexus to service).  38 C.F.R. §§ 3.304, 3.309.  Given this, the Board can conclude that the evidence demonstrates credible continual symptoms of current arthritis, manifesting initially as knee pain of varying severity over a 50-year period, dating to an in-service injury occurring during field maneuvers in Germany in the early 1950s.  As this is the case, the requirements of service connection have been met and the claim is granted.  


ORDER

Entitlement to service connection for a right knee disability is granted.  


____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


